               Case 20-13144-BLS          Doc 51-1   Filed 06/08/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                 )
In re:                                           )   Chapter 7
                                                 )
Kranos Corporation,                              )   Case No. 20-13144 (BLS)
                                                 )
                                                 )   Jointly Administered
                               Debtors.          )
                                                 )

                                 CERTIFICATE OF SERVICE

         I, James E. Huggett, hereby certify that on June 8, 2021, I served a copy of the Entry of

Appearance of James E. Huggett, Esquire on the parties listed on the attached Service List via

USPS First Class Mail.

                                              _/s/ James E. Huggett___________
                                              James E. Huggett (#3956)
           Case 20-13144-BLS        Doc 51-1   Filed 06/08/21   Page 2 of 2




                          Kranos Corporation, Case No. 20-13144 (KLS)
                                        2002 List
Office of The United States Trustee            Marc Stephen Casarino
Benjamin A. Hackman, Esq.                      White and Williams LLP
844 King Street, Suite 2207                    Courthouse Square
Lockbox 35                                     600 North King Street, Suite 800
Wilmington, DE 19801                           Wilmington, DE 19801
Email: benjamin.a.hackman@usdoj.gov            302-467-4520
                                               302-467-4550 (fax)
                                               casarinom@whiteandwilliams.com

Eric J. Hardeman                               Scott A. Koltun
Paul R. Shankman                               Chesney, Nicholas & Brower, LLP
Fortis LLP                                     485 Underhill Boulevard
650 Town Center Drive                          Suite 308
Suite 1530                                     Syosset, NY 11791
Costa Mesa, CA 92626                           516-378-1700
714.839.3800                                   516-378-7633 (fax)
EHardeman@fortislaw.com                        s.koltun@chesneynicholas.com
Pshankman@fortislaw.com

Nina M. LaFleur                                Michael R. Morano
LaFleur Law Firm                               McElroy, Deutsch, Mulvaney & Carpenter
P.O. Box 840158                                1300 Mount Kemble Ave.
St. Augustine, FL 32080                        PO Box 2075
904-797-7995                                   Morristown, NJ 07962
904-797-7996 (fax)                             973-425-4174
nina@lafleurlaw.com                            mmorano@mdmc-law.com

David R. Reid                                  Diane W. Sanders
Reid Law Office, LLLC                          Linebarger Goggan Blair & Sampson, LLP
2041 West Iles Avenue                          P.O. Box 17428
Suite A                                        Austin, TX 78760
Springfield, IL 62704                          512-447-6675
217-546-1001                                   512-443-5114 (fax)
david@reid-lawoffice.com                       austin.bankruptcy@publicans.com

PACHULSKI STANG ZIEHL & JONES LLP
Mary F. Caloway
919 N. Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705
Telephone: (302) 652-4100
Facsimile: (302) 652-4400
Email: mcaloway@pszjlaw.com

                                           2
